Opinion issued December 28, 2009








 

 
 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00931-CR
____________

IN RE MATTHEW JAMES LEACHMAN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator requests that this Court compel respondent
 to void an order sealing
an exhibit in trial court cause number 786224.  Relator was convicted of aggravated
sexual assault of a child by a jury in cause number 786224 and was sentenced to
confinement for 40 years.  The conviction was appealed.  This Court affirmed
relator’s conviction and the Court of Criminal Appeals and the United States Supreme
Court both denied review of his conviction in trial court cause number 786224. 
Leachman v. State, No. 01-98-01255-CR, 2006 WL 2381441 (Tex. App.—Houston
(1st Dist.], Aug. 17, 2006, pet. ref’d) (not published) cert. denied, 128 S. Ct. 2995 
(2008). Our mandate for 01-98-01255-CR issued on March 10, 2008.             
               This Court has no authority to issue a writ of mandamus to compel a district
court judge to order a district court judge to rule on matters seeking post-conviction
relief in felony convictions in which the judgment of conviction is final.  In re
McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding). This is because jurisdiction to grant post-conviction habeas corpus relief
in felony cases rests exclusively with the Texas Court of Criminal Appeals.  Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3 (Vernon Supp. 2009).
               Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
 
               Any pending motions are denied as moot.
 
PER CURIAM
 
Panel consists of Justices Keyes, Alcala, and Hanks
Do not publish.  Tex. R. App. P. 47.2(b).